COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00215-CR


Braulio Sanchez                          §    From Criminal District Court No. 2

                                         §    of Tarrant County (1376187W)
v.
                                         §    December 22, 2016

The State of Texas                       §    Opinion by Justice Gardner

                                         §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.        We remove $243 and $35,

respectively, from the amount owed for “Reparation (Probation Fees)” within the

“Bill of Cost,” and we modify it to reflect $600 instead of $878. We further modify

the “Total Cost Owed” within the “Bill of Cost” to correspondingly reflect $964

instead of $1,242. It is ordered that the judgment of the trial court is affirmed as

modified.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Anne Gardner_________________
                                        Justice Anne Gardner